DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 10-12, 15, 17; the rest is unchanged.

Response to Arguments
Applicant’s arguments, filed 07/30/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 10-20 in view of US Patent No. 10,883,211 B2 which is commonly owned and has the same inventors as that of the present application.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Miyake discloses: a phosphor wheel (fig.2a, the combination of items 2, 6 & 7) including: an optoceramic phosphor element (fig.2a item 2) comprising one or more phosphors embedded in a ceramic host (para. [0055] L11-14); a metal heat sink (fig.2a item 6, para. [0061]) which is a metal disk rotatable about a central axis (para. [0077]); a solder bond disposed on the metal heat sink (fig.2a item 6, para. [0062]), the solder bond on an outer rim of the metal heat sink. Lenef et al. disclose: a solderable metal stack (fig.2 items 130, 132) including more than one metal on a back side of the optoceramic phosphor (fig.2 item 106) element between the optoceramic phosphor element and the solder bond (fig.2 item 134); the metal heat sink (fig.2 item 102) is attached with the solderable metal stack by the solder bond (para. [0042]). The prior arts fail to teach, disclose, suggest or make obvious: the metal heat sink is attached with the solderable metal stack by the solder bond on an outer rim of the metal heat sink.
Claims 2-9 are allowed on the same basis as claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 18-20, 21-23 of U.S. Patent No. 10,833,211 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 10-20 of the present application are already recited in claims 10-12, 18-20, 21-23 of U.S. Patent No. 10,833,211 B2.
.
17/0328,877 (Present Application)
US 10,833,211 B2
Claim 10
A light conversion device comprising: a phosphor wheel including: a phosphor element comprising one or more phosphors embedded in a solid host a metal heat sink which is a metal disk rotatable about a central axis of the metal disk; a solder 
Claim 11
a dielectric mirror coating disposed on the back side of the phosphor element between the phosphor element and the solder bond.
Claim 12
the dielectric mirror coating is to operate with a backside air interface.
Claim 10
a phosphor element comprising one or more phosphors embedded in a solid host element; a dielectric mirror coating disposed on a back side of the phosphor element; a solderable metal stack deposited on a back side of the dielectric mirror 
Claim 11
the light conversion device is a phosphor wheel and the heat sink is a metal disk, and wherein the phosphor element is attached by the solder bond at the outer rim of the metal disk.
Claim 13
the solderable metal stack comprises an adhesion layer adjacent to the phosphor element, a solderable metal layer, and a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver.
Claim 12
the solderable metal stack comprises an adhesion layer adjacent to the phosphor element, a solderable metal layer, and a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver.
Claim 14

Claim 18

Claim 15
A method of fabricating a light conversion device comprising: depositing a solderable metal stack including more than one layer on a back side of an optoceramic phosphor element of a phosphor wheel, wherein the optoceramic phosphor element includes one or more phosphors embedded in a ceramic host; providing a metal heat sink as a metal disk that is rotatable about a central axis of the metal disk; and attaching the optoceramic phosphor element to an outer rim of the metal disk by soldering the solderable metal stack to the outer rim of the metal disk: wherein the depositing of the solderable metal stack on the back side of the optoceramic phosphor element includes: depositing an adhesion layer onto the back side of the optoceramic phosphor element; 
Claim 16
prior to depositing the solderable metal stack on the back side of the optoceramic phosphor element, depositing a dielectric mirror coating on the back side of the optoceramic phosphor element whereby the solderable metal stack is deposited on the dielectric mirror coating.
Claim 19 
A method of fabricating a light conversion device comprising: depositing a solderable metal stack on a back side of an optoceramic phosphor element comprising one or more phosphors embedded in a ceramic host by sputtering, plating, or vacuum metal evaporation of material that make up the solderable metal stack; prior to depositing the solderable metal stack on the back side of the optoceramic phosphor element, depositing a dielectric mirror coating on the back side of the optoceramic phosphor element, whereby the solderable metal stack is deposited on the dielectric mirror coating providing a metal heat sink as a metal disk that is rotatable about a central axis of the metal disk; and attaching the optoceramic phosphor element to an outer rim of 
Claim 17
the depositing of the solderable metal stack further includes depositing a diffusion barrier layer on the adhesion layer, and depositing the solderable metal layer on the diffusion barrier layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver or platinum.
Claim 12
the solderable metal stack comprises an adhesion layer adjacent to the phosphor element, a solderable metal layer, and a diffusion barrier layer disposed between the adhesion layer and solderable metal layer, wherein the adhesion layer comprises chromium or titanium, the diffusion barrier layer comprises nickel, and the solderable metal layer comprises gold or silver.
Claim 18
the diffusion barrier layer also includes vanadium.
Claim 21
the diffusion barrier layer also includes vanadium
Claim 19
the depositing of the solderable metal stack on the back side of the optoceramic phosphor element includes: depositing a solderable silver, platinum, or gold layer as the solderable metal layer; 
Claim 22
the depositing of the solderable metal stack on the back side of the optoceramic phosphor element includes: depositing a solderable silver, platinum, or gold layer as the solderable metal layer; 
Claim 20
the attaching comprises: disposing the optoceramic phosphor element onto the metal heat sink with a solder preform interposed between the optoceramic phosphor element and the metal heat sink to create an assembly; and heating the assembly to a soldering temperature which is effective to cause the solder preform to form a solder bond between the solderable metal stack and the metal heat sink
Claim 23
the attaching comprises: disposing the optoceramic phosphor element onto the metal heat sink with a solder preform interposed between the optoceramic phosphor element and the metal heat sink to create an assembly; and heating the assembly to a soldering temperature which is effective to cause the solder preform to form a solder bond between the solderable metal stack and the metal heat sink.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. from 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAMADOU FAYE/Examiner, Art Unit 2884